UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4271



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARY ELIZABETH BELLAMY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:02-cr-00138)


Submitted:   June 22, 2007                  Decided:   July 13, 2007


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Gretchen L. Taylor,
Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant.    Chuck Rosenberg, United States Attorney, Alan M.
Salsbury, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mary Elizabeth Bellamy pled guilty to health care fraud,

in violation of 18 U.S.C. § 1347 (2000), and was sentenced to

thirteen months of imprisonment and three years of supervised

release.   The district court revoked her supervised release based

upon her failure to provide copies of her bank statements, as

directed by the probation officer, and her failure to file complete

and truthful monthly reports.   The district court sentenced her to

one day of imprisonment to be followed by thirty-five months and

twenty-nine days of supervised release.    Bellamy appeals, and we

affirm.

           Bellamy first contends that the district court erred by

revoking her supervised release.    We review the district court’s

revocation of supervised release for an abuse of discretion.

United States v. Pregent, 190 F.3d 279, 282 (4th Cir. 1999).   The

district court need only find a violation of a condition of

supervised release by a preponderance of the evidence. 18 U.S.C.A.

§ 3583(e)(3) (West 2000 & Supp. 2007).     This court reviews for

clear error factual determinations underlying the conclusion that

a violation occurred.   United States v. Carothers, 337 F.3d 1017,

1019 (8th Cir. 2003).

           Our review of the record convinces us that, even if the

district court erred by concluding that Bellamy failed to report a

joint bank account with her daughter, revocation of her supervised


                                - 2 -
release was nevertheless proper.           The probation officer instructed

Bellamy to file copies of her bank statements when she filed her

monthly   reports,      which    she   failed     to   do.      Although        Bellamy

testified at the revocation hearing that she had computer problems,

sent the probation officer a note informing him of the problems,

and assumed from the probation officer’s silence that she did not

have to continue to file her bank statements, the district court

rejected her testimony.          See United States v. Whalen, 82 F.3d 528,

532   (1st      Cir.    1996)    (finding      district      court’s       credibility

determinations       concerning     evidence     presented      at     a   supervised

release revocation hearing not reviewable on appeal). We therefore

find that the district court did not abuse its discretion in

revoking her supervised release based upon her failure to submit

her bank statements, as directed by the probation officer.

             Next,     Bellamy   asserts     that   her   sentence         is   plainly

unreasonable because the imposition of an additional term of

supervised release is unduly harsh.                 This court will affirm a

sentence imposed after revocation of supervised release if it is

within    the   applicable       statutory      maximum   and    is    not      plainly

unreasonable.     United States v. Crudup, 461 F.3d 433, 437, 439-40

(4th Cir. 2006) (discussing standard), cert. denied, 127 S. Ct.

1813 (2007).         We find that the district court did not err in

imposing a new term of supervised release.                See Johnson v. United

States,   529   U.S.     694,    713   (2000)    (holding     that     §   3583(e)(3)


                                       - 3 -
authorizes district court to impose period of supervised release

following reimprisonment after revocation of supervised release).

The new term of supervised release did “not exceed the term of

supervised release authorized by statute for the [original] offense

. . . , less any term of imprisonment that was imposed upon

revocation of supervised release.”               18 U.S.C.A. § 3583(h) (West

2000   &   Supp.   2007).         Thus,    the    sentence      is   not   plainly

unreasonable.

           Finally, Bellamy contends that she has been improperly

prohibited, as a special condition of supervised release, from

furnishing paid or volunteer services to the disabled or to any

other discrete group.           Because Bellamy did not object to the

imposition of this special condition in the district court, our

review is for plain error.         See United States v. Alvarez, 478 F.3d

864, 866 (8th Cir. 2007) (providing standard of review); see also

United States v. Olano, 507 U.S. 725, 732-36 (1993) (discussing

standard).      Although    a     sentencing     court   must    impose    various

statutorily     required    conditions     of     release,    see    18    U.S.C.A.

§ 3583(d) (West 2000 & Supp. 2007), it also enjoys substantial

latitude   to   “impose     any    other   condition     it   considers      to   be

appropriate, as long as that condition is ‘reasonably related’ to

statutory factors referred to in § 3583(d)(1).”                 United States v.

Dotson, 324 F.3d 256, 260 (4th Cir. 2003) (quoting § 3583(d)(1)).

Such factors include “the nature and circumstances of the offense


                                      - 4 -
and the history and characteristics of the defendant.” 18 U.S.C.A.

§ 3553(a)(1) (West 2000 & Supp. 2007).             Additionally, a special

condition must “involve[] no greater deprivation of liberty than is

reasonably necessary” to achieve its intended purpose. 18 U.S.C.A.

§ 3583(d)(2).        We have reviewed the record on appeal in light of

these standards and conclude that Bellamy has failed to demonstrate

that the district court plainly erred in imposing this special

condition of supervised release. See United States v. Carlson, 406

F.3d   529,    532    (8th   Cir.   2005)    (upholding   special   condition

prohibiting work in medical field where defendant was employed as

orthopedic physician’s assistant and was convicted of health care

fraud because he fraudulently obtained prescription medications).

              Accordingly, we affirm the district court’s revocation

order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     - 5 -